department of the treasury internal_revenue_service washington d c core empl and nov t ep rats luk ol l518 legend grantor ira x custodian a beneficiary e beneficiary f beneficiary g beneficiary h beneficiary this is in response to a request for a private_letter_ruling dated date as revised and supplemented by letters of date date date date date date and date submitted on your behalf by your authorized representative in support of your request your authorized representative has submitted the following facts and representations grantor was born on date and died on date he had not reached the required_beginning_date for distributions from iras and qualified_plans at the time of his death grantor maintained ira x with custodian a grantor designated his five children beneficiaries e f g h and as designated death beneficiaries of ira x in the ira x adoption_agreement form executed on date each child having an equal interest in ira x on date beneficiary e the oldest named ira beneficiary disclaimed any interest payable to him under ira x the disclaimer was delivered to the ira custodian on the same day beneficiary e did not receive any distribution or benefit from ira x on date beneficiaries f g h and the beneficiaries created sub-accounts within ira x each sub-account is for the exclusive benefit of only one of the beneficiaries and it may only be used for that beneficiary each sub-account was identified as the grantor decd ira fbo child’s name as bene’ with a page separate_account number each beneficiary has the right to direct investment as well as withdraw funds with regard to his or her account each of the sub-accounts has been administered as a separate_account retroactive to the date of grantor’s death including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_benefits in addition the required_distribution for each beneficiary was made exclusively from the sub-account of the beneficiary for whom the distribution was made at all times subsequent to grantor's death ira x has been maintained in the name of grantor after the disclaimer of beneficiary e beneficiary f became the oldest beneficiary designated by grantor under ira x the beneficiaries began to receive distributions from ira x on or before date for the years and the beneficiaries calculated the required minimum distributions based upon the life expectancy of beneficiary f for the current_year and future years the beneficiaries propose to calculate required minimum distributions based upon each sub-account holder’s respective life expectancy to allow for management according to each beneficiary’s investment objectives it is also proposed to make a trustee to trustee transfer of each of ira x's sub-accounts to a new custodian and new ira which will continue to be in the name of grantor based on the above you request the following letter rulings that distributions to beneficiary g will qualify for the exception to the five-year rule under sec_401 of the code that the disclaimer executed by beneficiary e was a qualified_disclaimer within the meaning of sec_2518 of the code that grantor’s beneficiary designation naming his children in equal discernable shares created separate_accounts as this term is defined under sec_1_401_a_9_-1 q a h-2a therefore beneficiary g may use her own life expectancy in calculating required minimum distributions from such beneficiary's respective account pursuant to sec_1_401_a_9_-1 q a h- b that the creation of an equal sub-account for beneficiary g did not affect the tax deferred status of funds and will not be treated as a taxable_distribution that the trustee to trustee transfer of the existing ira sub-account maintained for the benefit of beneficiary g to a new custodian while maintaining title in the name of grantor will not constitute a payment or distribution of taxable funds to beneficiary g sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not iater than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or page over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary under sec_407 if an employee dies before distribution has begun in accordance with sec_401 the entire_interest of the employee must be distributed within five years after the death of the employee sec_401 provides an exception to the five-year rule if any portion of an employee's interest is payable to a designated_beneficiary over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and such distributions begin not later than one year after the date of the employee's death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations q a-c-3 provides that the exception provided in sec_401 of the code will be satisfied if the distributions to a non-spouse beneficiary begin on or before december of the calendar_year immediately following the year in which the employee dies q8 a-d-2 of sec_1_401_a_9_-1 of the proposed_regulations provides in pertinent part that a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individuat who is to be the beneficiary is identifiable under the plan as of the employee's required_beginning_date or as of the date of the employee's death in the case of distributions governed by sec_401 and iv and at all subsequent times thus for example a beneficiary may be designated by an affirmative election by an employee as long as the plan permits in this case benefits were payable to beneficiary g as a designated_beneficiary at the date of grantor's death and she began to receive distributions from ira x on or before date accordingly with respect to the first ruling_request it is concluded that distributions to beneficiary g will qualify for the exception to the five-year rule under sec_401 a b iii of the code request two involves the application of the following state and federal provisions state law ind code ann provides a person to whom an interest devolves by whatever means may disclaim the interest in whole or in part as provided in this chapter a person's personal representative guardian or conservator may disclaim on behalf of the person under ind code ann a a disclaimer of an interest that has devolved by means other than laws of intestacy a testamentary instrument a life_insurance_policy an annuity or as an interest in a joint_tenancy including an interest that has devolved under a nontestamentary instrument is effective only if the requirements of are accomplished not later than nine months after the creation of the interest if a present_interest is disclaimed page under ind code ann b unless provision has been made for another devolution an interest disclaimed under devolves as if the disclaimed interest had never been created in the disclaimant if the disclaimant is a fiduciary or the disclaimant had died immediately before the creation of the interest in ali other cases a disclaimer under this section relates back for all purposes that relate to the interest disclaimed to the time immediately before the creation of the interest under ind code ann the creation of the interest’ occurs on the date on which the person creating the interest no longer has a power to determine by any means the recipient of the interest or of its benefits under ind code ann a a disclaimer under is only effective if delivered in person or mailed by first class united_states mail to the holder of the legal_title to the property to which the interest relates federal_law sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made sec_25_2518-2 provides that the month period for making the disclaimer is generally determined with reference to the transfer creating the interest in the disclaimant with respect to transfers made by a decedent at death or transfers that become irrevocable at death the transfer creating the interest occurs at the date of death in the instant case under ind code ann b as a result of beneficiary e’s disclaimer his interest in the ira x passes as if he had died immediately before grantor’s page date of death in view of the terms of the beneficiary designation on the ira adoption_agreement discussed above as a result of beneficiary e's disclaimer beneficiary e's interest in the ira passed in equal shares to the other designated beneficiaries it is represented that beneficiary e did not accept any benefits from ira x before executing and delivering the disclaimer and that the written disclaimer was delivered to the appropriate party within months of grantor's date of death accordingly based on the facts submitted and representations made we conclude that beneficiary e's disclaimer executed on date was a qualified_disclaimer under sec_2518 in accordance with sec_2518 and sec_25_2518-1 the disclaimed interest in ira x is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from grantor to beneficiaries f g h and i with respect to ruling_request three it is represented that the beneficiaries of ira x were timely designated and we have concluded that distributions timely commenced it is also represented that beneficiary f is the oldest beneficiary and that beneficiaries calculated the required minimum distributions for and based on the life expectancy of beneficiary f in this regard sec_1_401_a_9_-1 of the proposed_regulations q a-e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period thus distributions to the beneficiaries based on the life expectancy of beneficiary f the oldest beneficiary and the one with the shortest life expectancy equal or exceed the required minimum distributions q a-h-2 b of proposed_regulations sec_1_401_a_9_-1 provides with respect to distributions under sec_401 of the code that if as of an employee's death the beneficiaries of a separate_account in an individual_account differ from the beneficiaries of other separate_accounts in the individual_account of the employee such separate_account need not be aggregated with other separate_accounts in order to determine whether the distributions from such separate_account satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account thus if the employee designated a different beneficiary for each separate_account each separate_account may be distributed over the life or life expectancy of the designated_beneficiary for that separate_account q8 a-2 b of the revised proposed_regulations sec_1_401_a_9_-8 provides with respect to distributions under sec_401 a b ili of the code that if as of the end of the year following the year containing the employee's date of death the beneficiaries with respect to a separate_account under the plan differ from the beneficiaries with respect to the other separate_accounts of the employee under the plan such separate_account under the plan need not be aggregated with other separate_accounts under the plan in order to determine whether the distributions from such separate_account under the plan satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account under the plan in this regard q a-h-2 b of proposed_regulations sec_1_401_a_9_-1 and q8 a-2 b of revised proposed_regulations sec_1_401_a_9_-8 provide that if the beneficiaries of a separate_account under the plan differ from the beneficiaries of other separate_accounts under the plan the rules of sec_401 may separately apply to such separate_account under the plan with respect to request three it is concluded that grantor's beneficiary designation naming his children in equal discernable shares created separate_accounts as that term is defined under section page zv0208028 a -1 q a h-2a and therefore beneficiary g may use her own life expectancy in calculating required minimum distributions for such beneficiary's respective account pursuant to sec_1_401_a_9_-1 q a h-2 b with respect to request four sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan including an ira shall be included in gross_income by the payee or distributee in the manner provided under sec_72 in this regard the mere segregation into sub-accounts of the interests of multiple beneficiaries of an ira by the trustee or custodian does not affect the status of the ira under sec_408 of the code nor does the mere segregation of an ira into sub-accounts result in taxable_distributions as that term is used in sec_408 accordingly it is concluded that the creation of an equal sub-account for beneficiary g did not affect the tax deferred status of funds in ira x and the creation of such equal sub-account will not be treated as a taxable_distribution with respect to request five revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer does not constitute a rollover furthermore the revenue_ruling states that its conclusion will apply whether the transfer is initiated by the bank trustee or the ira holder in this case beneficiary g is a beneficiary of grantor's ira x beneficiary g intends to directly transfer by means of trustee to trustee transfer her portion of ira x to a new ira set up and maintained in the name of grantor it is assumed beneficiary g will be the beneficiary of the transferee ira the service believes that beneficiary g's proposed course of action complies with the language of revrul_78_406 thus beneficiary g may transfer her share of ira x toa new ira set up and maintained in the name of grantor furthermore since beneficiary g has been timely designated as a beneficiary of grantor's ira x beneficiary g will be treated as the designated_beneficiary of the transferee ira finally revrul_78_406 does not require that the full amount standing in an ira be transferred to one and only one ira thus beneficiary g may transfer the portion of ira x to which she is entitled without regard to whether the portions of ira x of beneficiaries f h and remain in ira x or are transferred to new iras accordingly with respect to request five it is concluded that the trustee to trustee transfer of the existing ira x sub-account maintained for the benefit of beneficiary g to a new custodian while maintaining title in the name of grantor will not constitute a payment or distribution of taxable funds to beneficiary g the above rulings are contingent upon the continuation of ira x as one described under sec_408 of the code it also assumes that the transferee ira will meet the requirements of sec_408 this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page the author of this letter is ‘who may be reached at sine ore yours epee sn foffices pu mployee plans techni eroup tax_exempt_and_government_entities_division enclosures deleted copy form_437
